Opinion by
Keefe, J.
At the trial it was established that the merchandise was entered upon the basis of the export values and that similar merchandise had been so entered for a number of years. In this ease, the appraiser returned upon the basis of the foreign value, a higher value than that upon which the merchandise was entered. Because of the war, no information was available, and appeals taken for reappraisement were subsequently abandoned. From a consideration of all the circumstances involved, the court held that the petitioner was without intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the the appraiser as to the value of the merchandise. (Wroblewski v. United States, 28 C. C. P. A. 150, C. A. D. 137, followed.) The petitions were therefore granted.